DETAILED ACTION
The preliminary amendments to the claims, filed 11/1/2021, have been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the reinjection well of claim 45 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 41, 44-49, 52-59 are rejected under 35 U.S.C. 103 as being unpatentable over Blackwell, et al. US2017/0335642 in view of Brace, et al. US2016/0303572 and Jamison, et al. US2014/0209392.
Regarding claim 41, Blackwell, et al. teaches a system (Figure 3) for processing drill mud (¶0002, wherein drilling fluid and drilling mud are equivalent), the system comprising: a breaker mill (ball mill 120 is considered a breaker mill, since it reduces or crushes the size of particles ¶0018), wherein the breaker mill comprises a drum (circular portion of 120, wherein a breaker mill must have a drum to contain the particles for breaking) having an internal cavity (wherein a cavity is necessary to provide the area to hold the particles), the drum including: an inlet (top of 120) positioned to input a drilling mud from the drilling rig (end dump) into the internal cavity of the drum, wherein the drilling mud contains drill cuttings ¶0002; and an outlet (bottom of 120)positioned to dispense pulverized drill cuttings from the drum.  
Blackwell, et al. does not teach the system is at a drilling rig site a drilling rig, the drilling rig located at the drilling rig site; the breaker mill located at the drilling rig site, and hammers positioned in the internal cavity of the drum, wherein the drum and hammers are movable relative to one another to pulverize the drill cuttings within the internal cavity of the drum.
Jamison, et al. teaches that it is well-known in the art to locate (shown in Figure 3) a mud processing system 328 for processing drill mud at a drill rig/derrick 304. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Blackwell, et al. in view of Jamison, et al. to locate the system, including the breaker mill, at the drill rig, so that drill cuttings can be processed.
Brace, et al. teaches that it is known in the art to have a breaker mill 50 with hammers 192 positioned in the internal cavity 153 of the drum 152, wherein the drum and hammers are movable relative to one another (wherein the hammers move relative to the drum) to pulverize the drill cuttings within the internal cavity of the drum.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the above references in view of Brace, et al. to substitute one type of mill for another.
Regarding claim 44, Blackwell, et al. teaches the invention substantially as claimed, as described above, but does not teach the breaker mill is attached to drill rig.  
Jamison, et al. teaches the processing system is attached to the drill rig, as shown in Figure 3, wherein 328 is attached to the drill rig via 330.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination above in view of Jamison, et al. to have the breaker mill attached to the drill rig to receive drilling fluids to be treated from the drill rig.
Regarding claim 45, Blackwell, et al. teaches a pump 140 fluidly coupled with the outlet (via 130), wherein the pump is configured to pump the pulverized drill cuttings to a reinjection well 170.  
Regarding claim 46, Blackwell, et al. teaches the invention substantially as claimed, as described above, but does not teach the drum has a polygonal circumference.  
Brace, et al. teaches a polygonal circumference 168 for the drum, as shown in Figure 4.
Regarding claim 47, Blackwell, et al. teaches a drill cuttings feeder 305 positioned to receive the drilling mud from the drilling rig and to feed the drilling mud into the inlet of the drum, wherein the drill cuttings feeder includes an auger (illustrated as zigzag lines in Figure 3, ¶0035) engaged within an auger trough (the surrounding rectangle).  
Regarding claim 48, a slurry tank 130 positioned to receive the pulverized drill cuttings from the outlet of the drum, wherein the slurry tank includes an agitator (providing the ¶0020 agitation in mixing tank 130 valve 145a) positioned to agitate the pulverized drill cuttings within the slurry tank.  
Regarding claim 49, Blackwell, et al. teaches a method for processing drilling mud (¶0002, wherein drilling fluid and drilling mud are equivalent), the method comprising: positioning a breaker mill 120, wherein the breaker mill comprises a drum (the outside of 120) having an internal cavity (as described above), the drum including an inlet (top) into the internal cavity; feeding a drilling mud (arrows through 310) into the internal cavity of the drum; pulverizing drill cuttings contained within the drilling mud (¶0018 describes “cleave, disaggregate, crush, or separate the removed (e.g., oversized) particles into particles of a predetermined (e.g., smaller) size” wherein at least “crush” is the same as pulverizing); and dispensing pulverized drill cuttings through the outlet of the drum (the arrow from the bottom of 120.  
Blackwell, et al. teaches the invention substantially as claimed, as described above, but does not teach the breaker mill positioned at the drill rig, the hammers positioned in the internal cavity of the drum; feeding a drilling mud from a drilling rig located at the drilling rig site into the internal cavity; wherein the pulverizing includes moving the drum and hammers relative to one another such that the drill cuttings are impacted by the hammers within the internal cavity of the drum.
Jamison, et al. teaches that it is well-known in the art to locate (shown in Figure 3) a mud processing system 328 for processing drill mud at a drill rig/derrick 304. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Blackwell, et al. in view of Jamison, et al. to locate the system, including the breaker mill, at the drill rig, so that drill cuttings can be processed.
Brace, et al. teaches that it is known in the art to have a breaker mill 50 with hammers 192 positioned in the internal cavity 153 of the drum 152, wherein the drum and hammers are movable relative to one another (wherein the hammers move relative to the drum) to pulverize the drill cuttings within the internal cavity of the drum.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the above references in view of Brace, et al. to substitute one type of mill for another.
Regarding claims 52 and 53, the combination above teaches the invention substantially as claimed, as described above, but does not teach the pulverizing reduces a particle size of the drill cuttings by from 90% to 99.9%;  the pulverizing reduces a particle size of the drill cuttings to less than 1000 microns.  
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date, to contrive any number of desirable ranges for the reduction in size range limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.
It would have been an obvious matter of design choice to select the paticle sizes to be reduced to less than 1000 microns, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Note that those of ordinary skill in the art would appreciate that a modification such as a mere change in size of a component would be obvious.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  See also, MPEP § 2144.04 which states: In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d  at 1053, 189 USPQ at 148.).  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.


Regarding claim 54, the combination teaches the invention substantially as claimed, as described above, but does not teach the drum is a perforated drum, and wherein the pulverizing is performed until the drill cuttings have a particle size sufficiently small to pass through perforations of the perforated drum.  
Brace, et al. teaches that it is known in the art to have a perforated drum (wherein outlet 152 provides at least one perforation to transmit crushed debris).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination in view of Brace, et al. to have a perforated drum to achieve desired material flow. 
Regarding claim 55, the combination teaches the invention substantially as claimed, as described above, and Blackwell, et al. teaches and reinjecting the pulverized drill cuttings into a reinjection well 170 at the remote location.
The combination does not teach pumping the pulverized drill cuttings to a remote location, wherein the remote location is located from 0.25 to 2 miles from the breaker mill.  
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date, to contrive any number of desirable ranges for the remote location’s distance limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05
Regarding claim 56, Blackwell, et al. teaches wherein the drill cuttings are only passed through the breaker mill one time (when selecting valves 145a, 145b, and 145E to be closed) prior to the drill cuttings being pumped to the remote location and reinjected into the reinjection well.  
Regarding claim 57, Blackwell, et al. teaches the invention substantially as claimed, as described above, but does not teach the drill cuttings are pulverized in real- time, as the drilling mud is pumped from downhole at the drilling rig site, without intermediate storage of the drilling mud and without transport of the drilling mud to a remote location.  
Jamison, et al. teaches the drill cuttings are treated in real- time, as the drilling mud is pumped from downhole at the drilling rig site (as shown in Figure 1), without intermediate storage of the drilling mud and without transport of the drilling mud to a remote location.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination in view of Jamison, et al. to select the pulverization to be at the well-site to perform it in real-time without intermediate storage or transport to a remote location to reduce on transportation and handling costs.
Regarding claim 58, the combination teaches the invention substantially as claimed, as described above, but does not teach the positioning of the breaker mill at the drilling rig site comprises positioning the breaker mill within 0.25 miles of the drilling rig.  
Jamison, et al. teaches the treatment equipment at the drilling rig, which is within the claimed 0.25 miles.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Blackwell, et al. in view of Jamison, et al. to place the breaker mill, which is part of treatment equipment, at the wellsite (which is within the claimed 0.25 miles range), to provide immediate treatment of drilling mud.
Regarding claim 59, Blackwell, et al. teaches the invention substantially as claimed, as described above, but does not teach the positioning of the breaker mill at the drilling rig site comprises attaching the breaker mill to the drilling rig. 
Jamison, et al. teaches the processing system is attached to the drill rig, as shown in Figure 3, wherein 328 is attached to the drill rig via 330.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination above in view of Jamison, et al. to have the breaker mill attached to the drill rig to receive drilling fluids to be treated from the drill rig.
Claim(s) 42, 43, and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackwell, et al. in view of Brace, et al. and Jamison, et al. as applied to claims 41 and 49 above, and further in view of Reddoch US5996484.
Regarding claims 42, 43, and 51 the combination teaches the invention substantially as claimed, as described above, but does not teach a steam injection and chemical injection port positioned to inject steam or chemicals into the internal cavity of the drum; wherein the injected chemical facilitates separation and extraction of hydrocarbons within the drilling mud from the drill cuttings.  
Reddoch teaches that it is known in the art (Figure 3) to inject chemicals 3 into a mill 5 for treatment, which necessarily requires an injection port (see Figure A below, annotated from Figure 6) that is capable of receiving chemicals or steam (which is a specific type of chemical).

    PNG
    media_image1.png
    256
    472
    media_image1.png
    Greyscale

Figure A:annotated from Reddoch, Figure 6
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination further in view of Reddoch to inject chemicals to treat the mud as desired.
Claim(s) 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackwell, et al. in view of Brace, et al. and Jamison, et al. as applied to claim 49 above, and further in view of Reddoch and Elia, et al. US2008/0179090.
The combination teaches the invention substantially as claimed, as described above, but does not teach injecting steam into the internal cavity of the drum, wherein the injected steam facilitates separation and extraction of hydrocarbons within the drilling mud from the drill cuttings.  
Reddoch teaches that it is known in the art (Figure 3) to inject chemicals 3 into a mill 5 for treatment, which necessarily requires an injection port (see Figure A, annotated from Figure 6) that is capable of receiving chemicals or steam (which is a specific type of chemical).
Elia, et al. teaches that it is known in the art that chemical injection and steam injection are alternatives to each other to treat drilling fluid/ mud ¶0119.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination further in view of Reddoch to inject chemicals to treat the mud as desired, and further in view of Elia, et al. to select steam injection as a known means for treating drilling fluid/mud.
Claim(s) 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brace, et al. US2016/0303572 in view of Reddoch.
Brace, et al. teaches a  breaker mill (Figure 1) for pulverizing drill cuttings at a drilling site (wherein the mill is capable of pulverizing drilling cuttings at the drilling site because it can be placed there), the breaker mill comprising: a perforated drum 152 (wherein 230 provides the perforation) having an internal cavity 153; an inlet (feed opening 220) into the internal cavity; hammers 196 positioned in the internal cavity of the drum; an outlet 230 from the internal cavity of the drum; a motor 216 coupled with the perforated drum, the hammers, or combinations thereof, the motor configured to rotate the drum about the hammers ¶0031, rotate the hammers within the drum, or combinations thereof.
Brace, et al. does not teach a steam injection port into the internal cavity, a chemical injection port into the internal cavity, or combinations thereof.
Reddoch teaches that it is known in the art (Figure 3) to inject chemicals 3 into a mill 5 for treatment, which necessarily requires an injection port (see Figure A, annotated from Figure 6) that is capable of receiving chemicals or steam (which is a specific type of chemical).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Brace, et al. in view of Reddoch to inject chemicals to treat the mud as desired.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cathleen Hutchins whose telephone number is (571)270-3651. The examiner can normally be reached M-Th 11am-9:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Examiner is teleworking full time outside of the Washington DC area.  It is strongly recommended that interviews be conducted telephonically, as availability for in-person interviews are extremely limited.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/C.R.H/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        12/16/2022